  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 1 of 9




                                                        EXHIBIT J
NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 2 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 3 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 4 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 5 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 6 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 7 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 8 of 9




NON-CERTIFIED COPY
  Case 2:19-cv-01171-JTM-KWR Document 20-12 Filed 06/14/19 Page 9 of 9




NON-CERTIFIED COPY
